

Exhibit #10.12 Audit Committee Complaint Procedures
 
CAMDEN NATIONAL CORPORATION
 
Audit Committee Complaint Procedures
 
This policy outlines the procedures that the Audit Committee of the Board of
Directors of Camden National Corporation (together with its subsidiaries, the
“Company”) has established with respect to the receipt, treatment and retention
of complaints received by the Company regarding accounting, internal accounting
controls or auditing matters, including the confidential, anonymous submission
by employees of concerns regarding questionable accounting or auditing matters
(collectively, “Complaints”).
 
Business Ethics Officer
 
Our Business Ethics Officer (BEO) is Joanne Campbell, based at our corporate
offices in Rockport, Maine.  The BEO will report directly to the Audit Committee
with respect to all matters concerning this Policy.
 
 
I.
Procedures for Receiving Complaints

 
Complaints may be submitted to the Company as follows:
 
 
·
The complaining party may place a phone call to the BEO at (207) 236-9064 the
“Employee Reporting Line” for receipt of Complaints, which will be manned during
regular business hours by the BEO as designated by the Audit Committee. During
this phone call, the complaining party should identify the subject of his or her
Complaint and the practices that are alleged to constitute an improper
accounting, internal accounting control or auditing matter, providing as much
detail as possible; and/or

 
 
·
The complaining party may submit a confidential memorandum to the BEO at a
designated and secure drop box located in the Employee Lounge of the Camden
National Corporation Service Center, Rockport, which identifies the subject of
his or her Complaint and the practices that are alleged to constitute an
improper accounting, internal accounting control or auditing matter, providing
as much detail as possible.

 
All Company employees will be instructed through postings and the Company’s Code
of Business Conduct and Ethics that any and all Complaints may be made
anonymously and in a confidential manner in accordance with the procedures set
forth above.  Employees will also be notified that, if they do not feel
comfortable submitting a Complaint in accordance with these procedures or if
they feel that a previously submitted Complaint was not adequately addressed,
they may contact Robin Sawyer, the Chairman of the Audit Committee directly by
telephone at (207) 761-6054. The Company will provide notice on a current basis
through postings, the Company’s Code of Business Conduct and Ethics and/or such
other manner as determined by the Audit Committee of the names and phone numbers
of the designated recipients through which Complaints may be submitted.


Any Complaint received by the BEO in accordance with the procedures set forth
above will be forwarded in a confidential manner to the Chairman of the Audit
Committee as soon as reasonably practicable following receipt of such
Complaint.  In addition, management will be informed that any Complaint received
outside of these procedures should likewise be forwarded in a confidential
manner to the BEO for screening and delivery to the Audit Chairman or Committee,
as appropriate, as soon as reasonably practicable following receipt of such
Complaint.
 
 
1

--------------------------------------------------------------------------------

 
 
To ensure that the BEO is not inadvertently or improperly screening out
Complaints that should be viewed by the Audit Committee, the BEO will be charged
with preparing and submitting to the Audit Committee at each regularly scheduled
meeting of the Audit Committee on a quarterly basis, a report detailing the
time, date, nature and disposition of each complaint received by the BEO since
the date of the prior report.  The report will be reviewed by the Audit
Committee at its next regularly-scheduled meeting.


 
II.
Procedures for Treating Complaints

 
Following receipt of a Complaint, the Chairman of the Audit Committee will
promptly begin to conduct an initial evaluation of the Complaint.  The Chairman
may delegate this authority to another member of the Audit Committee.  In
connection with the initial evaluation, the Chairman or his or her designee will
make a determination of:
 
 
·
whether the Complaint requires immediate investigation;

 
 
·
whether it can be held for discussion at the next regularly-scheduled meeting of
the Audit Committee or whether a special meeting of the Audit Committee should
be called; or

 
 
·
whether it does not relate to accounting, internal accounting controls or
auditing matters and should be reviewed by a party other than the Audit
Committee in accordance with the Company’s Code of Business Conduct and Ethics
or other policies.

 
In any event, each Complaint will be discussed at the next meeting of the Audit
Committee.  At that meeting, the Audit Committee will make a determination as to
how such Complaint will be investigated, or if the investigation has commenced,
how to proceed with such investigation.  The Audit Committee may elect among the
following options or may investigate the Complaint in another manner determined
by the Audit Committee:


 
·
The Audit Committee may choose to investigate the Complaint on its own.

 
 
·
The Audit Committee may select a responsible designee within the Company (e.g.,
the director of the Company’s internal audit group) to investigate the
Complaint.  Under no circumstances should a member of the division of the
Company that is the source of the Complaint be charged with its
investigation.  In addition, if the Complaint was not made on an anonymous
basis, the Audit Committee will determine whether it is appropriate to provide
the designee with the identity of the complaining party.

 
 
·
The Audit Committee may retain an outside party (other than the Company’s
independent auditor) to investigate the Complaint and assist in the Complaint’s
evaluation.

 
 
·
The Audit Committee may retain outside counsel to initiate an investigation and
work either with internal parties or an outside financial/forensic auditing
company to assist in such investigation.

 
The investigating party designated by the Audit Committee will be permitted
reasonable access to the Company and its documents and computer systems for
purposes of conducting the investigation.  At the conclusion of its
investigation, the investigating party will be responsible for making a full
report to the Audit Committee with respect to the Complaint and, if requested by
the Audit Committee, to make recommendations for corrective actions, if any, to
be taken by the Company.
 
 
 

--------------------------------------------------------------------------------

 


The Audit Committee will consider, if applicable, the recommendations of the
investigating party and determine whether any corrective actions should be
taken.  The Audit Committee will report to the Board of Directors not later than
its next regularly-scheduled meeting with respect to the Complaint for which
such investigation has been completed and, if applicable, any recommended
corrective actions.  In the event that the Complaint involves any Director of
the Company (whether in his or her role as a director, employee or officer of
the Company or otherwise), the Audit Committee will make its report in an
Executive Session of the Board of Directors (exclusive of any Director involved
in such Complaint).


 
III.
Procedures for Retaining Records Regarding Complaints

 
The Audit Committee will seek to ensure that all Complaints received by the
Audit Committee, together with all documents pertaining to the Audit Committee’s
or its designee’s investigation and treatment of any such Complaint, are
retained in a secure location in accordance with the Company’s record retention
policy.  If a Complaint becomes the subject of a criminal investigation or civil
litigation, all documents related to that Complaint will be retained until such
investigation or litigation is resolved, including all appeals.  The Audit
Committee may delegate this record retention obligation to an independent
advisor or entity or the BEO.
 
 
IV.
Protection for Whistleblowers

 
At no time will there be any retaliation by the Company or at its direction
against any employee for making a good faith complaint pursuant to the
procedures described herein regarding accounting, internal accounting controls,
auditing matters or any other matter to include matters under the Code of
Business Conduct and Ethics.
 
 
V.
Disciplinary Action

 
Nothing in these procedures shall limit the Company or the Board of Directors or
a committee or designee thereof in taking such disciplinary or other action
under the Company’s Code of Business Conduct and Ethics or other applicable
policies of the Company as may be appropriate with respect to any matter that is
the subject of a Complaint.
 
 
VI.
Periodic Review of Procedures

 
The Audit Committee will review the procedures outlined above and consider
changes to such procedures on an annual basis.
 
ADOPTED:            January 31, 2006
 
 
 

--------------------------------------------------------------------------------

 